Name: Commission Regulation (EEC) No 3745/92 of 23 December 1992 opening a standing invitation to tender in Belgium, Germany, Spain, Greece, France and Italy for the free supply of common wheat flour to Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 92 Official Journal of the European Communities No L 380/33 COMMISSION REGULATION (EEC) No 3745/92 of 23 December 1992 opening a standing invitation to tender in Belgium, Germany, Spain, Greece, France and Italy for the free supply of common wheat flour to Albania Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1567/92 of 15 June 1992 on a second emergency measure to supply food products to the population of Albania ('), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Whereas Commission Regulation (EEC) No 1616/92 of 24 June 1992 laying down detailed rules applicable to the free supply of food products to the population of Alba ­ nia ^), as amended by Regulation (EEC) No 2098/92 (*), provides for allocation of the supply of common wheat flour pursuant to Council Regulation (EEC) No 1567/92 to be made by invitation to tender ; whereas the invita ­ tions to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies and for the processing, transport and other related costs ; Whereas tenders may relate to common wheat and durum wheat ; whereas criteria must therefore be laid down to determine which is the most favourable tender ; whereas to that end tenders should be compared on the basis of the value of the quantity of the basic product requested as payment in kind ; Whereas it is necessary to ensure that deadlines for de ­ livery are complied with ; whereas the appropriate pro ­ visions should therefore be laid down concerning the release of delivery securities in the case of late deliveries ; Whereas staggered delivery of lots imposes additional burdens on the recipients and is a hindrance as regards other deliveries ; whereas a specific penalty of 1 % of the volume of cereals awarded as payment in kind should be imposed, without prejudice to the provisions on security of Article 8 of Regulation (EEC) No 1616/92 ; Whereas a standing invitation to tender should be opened in six Member States for the supply of 22 000 tonnes of common wheat flour : HAS ADOPTED THIS REGULATION : Article 1 Under the conditions laid down in Regulation (EEC) No 1616/92, the Belgian, German, Spanish, French, Greek and Italian intervention agencies shall open a stan ­ ding invitation to tender for the supply of 22 000 tonnes of common wheat four as set out in Annex I and in accordance with the provisions of this Regulation . Germany shall open a second standing invitation to tender for the intervention on wheat in store at Musselka ­ naal in the Netherlands . Article 2 (2) of Regulation (EEC) No 1616/92 notwith ­ standing, the aforementioned products shall be delivered in the packaging as defined in point 1.3 of Annex I. Article 2 Tenders shall be for the quantity, in metric tonnes, of common wheat or of durum wheat necessary to cover the supply, transport and other costs, up to the delivery stage provided for, of the entire lot indicated in the notice of invitation to tender as provided for in Article 14 (2) of Regulation (EEC) No 1616/92. The quantity of wheat awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned notice of invitation to tender The tender security shall be set at ECU 15 per tonne. Article 3 1 . Where the quantities actually supplied during a one-week period are found to be less than 50 % of the quantities to be supplied pursuant to the delivery sched ­ ule laid down in point 2.4 of Annex I, the security provided for in Article 8 of Regulation (EEC) No 1616/92 shall be forfeit in respect of the quantity not supplied during the abovementioned period. However, if the operator provides proof that the quantity was delivered during the following week, only 10 % of the security shall be forfeit. 2. The previous paragraph shall apply when the operator is responsible for the delay in deliveries. (') OJ No L 166, 20. 6 . 1992, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (4) OJ No L 170, 25. 6 . 1992, p. 18 . 0 OJ No L 210, 25. 7. 1992, p. 15 . No L 380/34 Official Journal of the European Communities 24. 12. 92 Article 4 1 . The time limit for submission of tenders for the first invitation to tender shall be 11 a.m. on 7 January 1993 (Brussels time). 2. The time limit for submission of tenders for the following partial invitation to tender shall expire at 11 a. m. each Wednesday (Brussels time). 3. The time limit for submission of tenders of the last partial invitation to tender shall expire at 11 a. m . on 21 January 1993 (Brussels time). 4. Notwithstanding Article 14 of Commission Regula ­ tion (EEC) No 1616/92, the intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. Article 5 Tenders shall be submitted to the intervention agency concerned. The intervention agencies concerned shall forward the tenders to the Commission in accordance with the schedule specified in Annex II. products involved and the Commission of the progress of the supply operation as far as the takeover stage . Article 8 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the products concerned shall be : Common wheat : ECU 52/tonne Durum wheat : ECU 67/tonne. Article 9 When scrutinizing tenders, the Commission departments shall determine the value of the quantities of basic products requested as payment in kind on the basis of the intervention price applicable in the month of the last day for submission of tenders. The tender offering the lowest value for the quantity of the basic product requested as payment in kind shall be selected. Article 10 The Member States concerned shall take all appropriate measures to ensure that no refund or monetary compen ­ satory amount is applied within the framework of the supply, in particular by specifying this on the export licence. Article 11 1 . The Member States concerned shall adopt all ad ­ ditional provisions necessary for implementation of this Regulation . 2. The Member States concerned shall send to the Commission all information on the carrying out of the supply, in particular relating to the award of the contract, delivery times and the actual date of takeover by the Alba ­ nian authorities . Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 6 A specimen of the takeover certificate referred to in Article 9 (3) of Regulation (EEC) No 1616/92 is given in Annex III hereto . The certificate shall be issued after the goods have been taken over. Article 7 1 . The successful tenderer shall undertake to provide the Albanian authorities with the documents required for the purposes of the supply which shall be specified in the invitation to tender issued by the intervention agency concerned. 2. The successful tenderer shall regularly inform the Albanian authorities, the intervention agency holding the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission 24. 12. 92 Official Journal of the European Communities No L 380/35 ANNEX I 1 . Common wheat flour 1.1 . Number of lots : Lot No 1 : 5 500 tonnes to be delivered to Durres, Lot No 2 : 5 500 tonnes to be delivered to Preveza, Lot No 3 : 5 500 tonnes to be delivered to Durres, Lot No 4 : 5 500 tonnes to be delivered to Preveza . 1.2. Characteristics and quality of the goods ( l): OJ No C 114, 29. 4. 1991 (point II.B.I (a)). 1.3 . Packaging : New jute/polyproplylene mix bags (2). Content 50 kg net-weight. Sacks shall be placed on disposable pallets of appropriate dimensions and each pallet shall be covered with polyetylene netting. 1.4. Marking : European flag : OJ No C 114, 29 . 4. 1991 (Annexes I and II). Inscriptions in Albanian : 'European Community' (in letters at least 5 cm high) ; 'Common wheat flour' (in letters at least 2,5 cm high). 2. Conditons of supply 2.1 . Mobilization of the product : domestic market of the Member State concerned. 2.2. Mode of transport : by sea (riggeld-up vessel) or, for Greece only, by land. 2.3 . Stage of delivery : free at port of destination . 2.4. Deadlines for delivery : ( 1 ) Lot No 1 : 29/30 January 1993, (2) Lot No 2 : 29/30 January 1993, (3) Lot No 3 : 26/27 February 1993, (4) Lot No 4 : 26/27 February 1993. An individual lot must be delivered as a single consignment at the port of destination. If this require ­ ment is not met the intervention agency of the Member State concerned shall impose a penalty of 1 % of the quantity awared as payment in kind. If no tender is accepted on 7 January 1993 all the above dates are deferred by seven days. This shall also supply if there is no acceptance on 14 January 1993. 2.5 . At the tender's initiative and on his own responsibility delivery may be brought forward if an earlier schedule for unloading and removal is possible. (') The successful tenderer shall submit to the authorities referred to in point 2.3 a certificate issued by an official authority certifying that, for the product to be supplied, the standards relating to radioactivity in the Member State concerned have not been exceeded. (2) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R . (Point II.B.2.d), as amended by OJ No C 135 of 26. 5. 1992, p. 20. 24. 12. 92No L 380/36 Official Journal of the European Communities ANNEX II Standing invitation to tender for the free supply of the common wheat flour to Albania (Regulation (EEC) No 3745/92) N h f th 1 Quantity of common wheat Quantity of durum wheat Tenderer's as referred to in required aspayment requirednNo ¢ , , , f A I m kin&lt; » In kindpoint 1.1 of Annex I (tonnes) (tonnes) 12 3 4 1 2 3 4 etc . ANNEX III Delivery by sea TAKEOVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of the Albanian Government, hereby certify that the following goods have been taken over :  Name of vessel :  Place and date of takeover :  Nature of goods :  Tonnage taken over : Remarks/reservations